FILED
                            UNITED STATES DISTRICT COURT                                    3/18/2021
                                                                                   Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA
                                                                                   Court for the District of Columbia

JEROME L. GRIMES,                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 21-0245 (UNA)
                                                      )
LIBRARY OF CONGRESS,                                  )
                                                      )
                       Defendant.                     )



                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Under the statute governing in forma

pauperis proceedings, the Court is required to dismiss a case “at any time” it determines that the

action is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2).


       Based on the Court’s review of Plaintiff’s submission, the complaint’s factual allegations

largely are incoherent, irrational or wholly incredible, rendering the complaint subject to

dismissal as frivolous. See Denton v. Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual

frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly

incredible[.]”); Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A] complaint, containing as it

does both factual allegations and legal conclusions, is frivolous where it lacks an arguable basis

either in law or in fact.”); Crisafi v. Holland, 655 F.2d 1305, 1307–08 (D.C. Cir. 1981) (“A court

may dismiss as frivolous complaints . . . postulating events and circumstances of a wholly

fanciful kind.”).
       The Court will grant Plaintiff’s application to proceed in forma pauperis and dismiss the

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as frivolous. An Order is issued separately.




                                                    /s/
                                                    AMIT P. MEHTA
                                                    United States District Judge
DATE: March 18, 2021